Citation Nr: 1829252	
Decision Date: 05/30/18    Archive Date: 06/12/18

DOCKET NO.  14-39 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected disability of hemorrhoids.

2.  Entitlement to an initial compensable rating for the service-connected disability of degenerative joint disease of the thoracic spine.

3.  Entitlement to service connection for numbness in the right upper extremity (also claimed as right upper extremity radiculopathy). 

4.  Whether the severance of service connection for bilateral foot neuroma was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1981 to November 1981, August 1998 to May 2002, May 2002 to April 2007, October 2007 to September 2008, October 2008 to August 2009, and September 2009 to August 2013. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  During the appeal, jurisdiction transferred to the RO in Hartford, Connecticut.

In his November 2014 VA Form 9, the Veteran indicated that he only wished to appeal the issues of entitlement to an evaluation in excess of 0 percent for hemorrhoids and degenerative joint disease of the thoracic spine and entitlement to service connection for numbness in the right upper extremity. Thus, as the Veteran did not perfect an appeal of the issue of an increased rating for hypertension, the Board does not have jurisdiction over this issue, and it will not be further addressed. See 38 C.F.R. §§ 20.201, 20.202, 20.300, 20.302.  

The Veteran's representative has waived consideration by the AOJ of evidence submitted following the most recent adjudication of the claim on appeal.  See Third Party Correspondence (September 17, 2015 and November 9, 2015).

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2015.  A transcript of the proceeding is associated with the claims file.

The issues of entitlement to service connection for numbness in right upper extremity and whether the severance of service connection for bilateral foot neuroma was proper are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period beginning September 1, 2013, the Veteran's hemorrhoids have been manifested as large, irreducible internal and external hemorrhoids evidencing frequent recurrences and requiring surgery.

2.  For the period beginning September 1, 2013, the Veteran's degenerative joint disease of the thoracic spine has been manifested by subjective complaints of pain consistent with imaging reflecting degenerative changes.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for the period beginning September 1, 2013, the criteria for an initial 10 percent rating for hemorrhoids have been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.114, Diagnostic Code 7336 (2017).

2.  Resolving reasonable doubt in favor of the Veteran, for the period beginning September 1, 2013, the criteria for an initial 10 percent rating for degenerative joint disease of the thoracic spine have been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code 5242 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Ratings 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare-ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). 

Hemorrhoids 

The Veteran contends that he is entitled to a compensable rating for hemorrhoids.  See September 2015 letter.  The Veteran reported he had a hemorrhoidectomy in July 2010 and since that surgery the hemorrhoids returned.  The Veteran reported he had surgery again in 2014 on several internal and external Grade II hemorrhoids.  

Under Diagnostic Code 7336, mild or moderate hemorrhoids are to receive a 0 percent (noncompensable) rating.  Hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences are assigned a 10 percent rating.  Id.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures are assigned a 20 percent rating.  Id. 
The Veteran is currently in receipt of a 0 percent rating for hemorrhoids under Diagnostic Code 7336.  The Veteran has submitted medical records relating to his hemorrhoids and their treatment history. 

The treatment records indicate the Veteran has had a long history of rectal bleeding and leakage of stool he ascribed to hemorrhoids, and was diagnosed with Grade II internal and external hemorrhoids.  See November 2014 Operation Report.  The Veteran has bulky hemorrhoids that have reoccurred despite surgery in 2011.  The Veteran has consistently described painful internal hemorrhoids which inflame occasionally causing irritation and minor bleeding.  The examination noted enlarged external and internal hemorrhoids, but no history of past or present anal fissure or any fistulous drainage.  During his November 2014 surgery, two of the bulkiest hemorrhoid columns were selected and a single band placed on each to reduce the bulk of the internal hemorrhoids.

This symptomatology is contemplated in the 10 percent rating criteria under Diagnostic Code 7336, and is manifested by large, irreducible hemorrhoids evidencing frequent recurrences.  The Veteran's currently diagnosed hemorrhoid disability does not meet the criteria for a 20 percent rating because the Veteran testified he does not have anemia and the evidence does not reflect the presence of fissures.  

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's service-connected hemorrhoid disability more nearly approximates a 10 percent disability rating for the period beginning September 1, 2013.  

For all the foregoing reasons, the Board concludes that an initial 10 percent, but no higher, rating for hemorrhoids is warranted for the period from September 1, 2013.  The Board has favorably applied the benefit-of-the-doubt doctrine in awarding an initial 10 percent rating, but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Degenerative Joint Disease of the Thoracic Spine 

The Veteran contends that he is entitled to an increased rating for degenerative joint disease of the thoracic spine.  The Veteran testified this disability causes pain, discomfort, and muscle spasms on the left hand side.  See September 2015 Correspondence and September 2015 Hearing.  The Veteran reported flare-ups with his back occur on average four to six weeks in a normal course of time.  See September 2015 Hearing. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2017), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2017).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Painful motion is entitled to at least the minimum compensable rating.  Id.  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of back pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record which reflect degenerative changes in the thoracic spine, and are probative in determining the extent of the Veteran's disability.
The Veteran's descriptions of his symptoms are consistent with the clinical findings.  Imaging in October 2011 reflects the Veteran's thoracic spine has a mild S-curvature of the bottom of T4 and a dextrocurvature of the mid-thoracic spine. See October 2011 Cervical and Thoracic Spine Series. 

The October 2013 VA examination diagnosed the Veteran degenerative joint disease thoracic spine.  The examiner indicated the Veteran did not report flare-ups, all range of motion testing was normal, and there was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions. 

When considering functional limitations due to periods of chronic pain, and affording the benefit of the doubt to the Veteran, the evidence of record supports a finding that his disability picture more nearly approximates the criteria for a 10 percent rating during this period. 

The Board acknowledges that the record does not reflect range of motion findings so as to support a compensable rating under the specific rating criteria.  See 38 C.F.R. § 4.71a, General Formula.  However, as noted above in his September 2015 Board hearing, the Veteran reported frequent and prolonged flares with pain and muscle spasms.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Thus, when considering the Veteran's reports of limitations during periods of pain and affording the benefit of the doubt to the Veteran, the record supports a finding that disability picture more nearly approximates the criteria for a 10 percent disability rating based on the Veteran's reported complaints of pain and painful motion for the minimum compensable rating under the applicable Diagnostic Code 5242.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a.

The Board finds that for the period from September 1, 2013, the Veteran is entitled to an initial increased rating of 10 percent for his service-connected degenerative joint disease of the thoracic spine.  The assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from factors such as pain.

Accordingly, and resolving reasonable doubt in favor of the Veteran, the Board finds that beginning September 1, 2013, the evidence of record more nearly approximates the criteria for a 10 percent rating, but no higher, for the Veteran's degenerative joint disease of the thoracic spine.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.59, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial compensable rating of 10 percent, effective from September 1, 2013, for hemorrhoids is granted, subject to the regulations pertaining to the payment of monetary benefits. 

Entitlement to an initial compensable rating of 10 percent, effective from September 1, 2013, for degenerative joint disease of the thoracic spine is granted, subject to the regulations pertaining to the payment of monetary benefits.


REMAND

In an April 2015 letter, the RO notified the Veteran it proposed to sever service connection for bilateral foot neuroma.  In a June 2015 ratings decision, the RO severed service connection for bilateral foot neuroma effective September 1, 2015 due to a clear and unmistakable error.  The Veteran was notified of this action in May 2017, and filed a notice of disagreement (NOD) in June 2017.  The RO afforded the Veteran a hearing in October 2017.  The Board notes that a statement of the case (SOC) has not been issued to address that issue; therefore, the Board has taken jurisdiction of it for the limited purpose of remanding it to the Agency of Original Jurisdiction (AOJ) to direct the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Before a decision can be reached on the Veteran's claim for service connection for  numbness in right upper extremity (also claimed as right upper extremity radiculopathy), a remand is necessary to ensure that there is a complete record upon which to afford him every possible consideration.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.
The Veteran contends that he is entitled to service connection for numbness in right upper extremity (also claimed as right upper extremity radiculopathy).  The Veteran testified that starting in September and October 2011 (during active duty service) he started getting minor numbness at the end of three fingers.  The Veteran testified he had MRI and EMG testing performed.  The Veteran testified that this condition is now almost constant.  See September 2015 Hearing. 

The RO denied this claim because it concluded the evidence did not show a current diagnosed disability.  See March 2014 Rating Decision. 

Since the last RO adjudication of this claim, the Veteran has submitted new medical evidence.  An April 2013 EMG showed findings most consistent with a left C7-8 radiculopathy.  The Veteran has also submitted treatment records from the Alaska Neurology Center regarding treatment for numbness in his fingers.  Based on this new evidence, additional development is necessary to evaluate the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and his representative addressing the issue of severance of service connection for bilateral foot neuroma.  If the Veteran timely perfects the appeal, the matter should be returned to the Board.

2.  Contact the Veteran, and, with his assistance, identify and obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed numbness in right upper extremity.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records.  

The examiner should then:

(a)  Provide a specific diagnosis for any numbness in the right upper extremity. 

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed numbness in the right upper extremity originated during, or is etiologically related to, active duty service.

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate Supplemental Statement of the Case should be issued and provided to the Veteran and her representative.  The case should then be returned to the Board for further appellate review, if otherwise in order. 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


